Citation Nr: 1100308	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-16 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether a substantive appeal received on October 1, 2007 was 
timely as to an August 2005 rating decision denial of entitlement 
to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 letter from the Department of Veterans 
Affairs (VA), Regional Office (RO) in Louisville, Kentucky, which 
informed the Veteran that he had not filed a timely substantive 
appeal to an August 2005 rating decision which denied his claim 
for entitlement to service connection for PTSD.  The Board notes 
that the VA Form 9 at issue also dealt with other claims; 
however, the Veteran's accredited representative indicated at the 
Board hearing that the only issue on appeal was with regard to 
the Veteran's psychiatric disability. 

Historically, an August 2005 rating decision denied the Veteran's 
claim for entitlement to service connection for PTSD.  The 
Veteran filed a VA Form 9, received on October 1, 2007, which the 
RO found untimely, and which the RO considered as a claim to 
reopen.  In July 2008, the RO denied the Veteran's claim on the 
basis that new and material evidence had not been received.  In 
March 2009, the RO granted the Veteran's claim for entitlement to 
service connection for major depressive disorder with an 
effective date of October 17, 2008.  In a November 2009 rating 
decision, the RO recharacterized the disability as major 
depressive disorder with anxiety and PTSD symptoms with an 
effective date of October 1, 2007, the date of receipt of the 
Veteran's untimely VA Form 9.  

In July 2010, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  The Board notes that the issue on appeal 
was originally misstated at the Board hearing; however, the 
transcript reflects that testimony was received on the correct 
issue, and pertained to the Veteran's October 1, 2007 VA Form 9. 

The issue of entitlement to an increased rating for the 
Veteran's depressive disability has been raised by the 
record and the Veteran's accredited representative noted 
at the hearing that he would be filing a claim for that.  
The record does not reflect that the issue has been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  In 
addition, the issue of entitlement to an earlier effective 
date for the award of service connection for psychiatric 
disability has been raised by the record.  This issue has 
not been adjudicated by the AOJ, and the Board does not 
have jurisdiction over it.  The Board is mindful of the 
Court's decision in Rudd v. Nicholson, 20 Vet. App. 296 
(2006) that after a decision establishing an effective 
date becomes final, there is no such procedure as a 
freestanding claim for an earlier effective date.  The 
Board is also mindful of the Court's holdings in Tomlin v. 
Brown, 5 Vet. App. 355 (1993) and Beryle v. Brown, 9 Vet. 
App. 24 (1996) with regard to a proper notice of 
disagreement.  Nevertheless, the Board does not have 
jurisdiction over the issue and it is also referred to the 
AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran was notified on August 23, 2005 of an August 2005 
rating decision which denied the Veteran's claim for entitlement 
to service connection for PTSD.

2.  The Veteran filed a notice of disagreement (NOD) in September 
2005 with the August 2005 rating decision, and was issued a 
Statement of the Case (SOC) on July 17, 2007.

3.  The Veteran filed a substantive appeal that was received by 
the RO on October 1, 2007, which was not within 60 days of the 
July 17, 2007 SOC and also not within one year of the August 2005 
rating decision.




CONCLUSION OF LAW

The criteria for a timely filed substantive appeal have not been 
met.  38 U.S.C.A. § 7105(a),(b),(c),(d) (West 2002), 
38 C.F.R.§§ 20.200, 20.202 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  The timeliness of substantive appeal is a 
jurisdictional matter and is governed by the interpretation of 
law.  In such a case, the VCAA has no application.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The Veteran has been 
properly notified of the jurisdictional problem and he has been 
afforded the procedural safeguards of notice and the opportunity 
to be heard on the question of timeliness.  

Legal Criteria

The Board has jurisdiction of an appeal when there is a timely 
filed notice of disagreement and, after a Statement of the Case 
(SOC) has been furnished, a timely filed substantive appeal. 38 
C.F.R. § 20.200.

After an appellant receives the SOC, the appellant must file a 
formal appeal within sixty days from the date the SOC was mailed, 
or within the remainder of the one-year period, if any, from the 
date the notification of the RO's decision was mailed, whichever 
period ends later. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.300, 
20.302.  The Board determines questions as to timeliness. 38 
U.S.C.A. § 7105(d)(3).

A substantive appeal consists of a properly completed VA Form or 
correspondence containing the necessary information.  38 C.F.R. 
§ 20.202.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination, or 
determinations, being appealed.  To the extent feasible, the 
argument should be related to specific items in the SOC and any 
prior Supplemental SOC.  The Board will construe such arguments 
in a liberal manner for purposes of determining whether they 
raise issues on appeal, but the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination, or determinations, being appealed.  38 C.F.R. 
§ 20.202.

Analysis

The question before the Board is whether the Veteran submitted a 
timely substantive appeal to the August 2005 RO denial of 
entitlement to service connection for PTSD.  The Veteran was 
notified of this denial in a letter dated on August 23, 2005.  In 
September 2005, the Veteran filed a notice of disagreement (NOD) 
with the RO decision.  On July 17, 2007, VA issued an SOC to the 
Veteran.  The Veteran had 60 days from July 17, 2007 to file a 
substantive appeal.  (The Board notes that one year from the 
August 2005 RO decision had expired in August 2006).

On October 1, 2007, VA received the Veteran's VA Form 9.  
Therefore, it was not within 60 days of the July 17, 2007 SOC.  
Although the VA Form 9 contains a handwritten date (presumably by 
the Veteran) of August 24, 2007, the form was not received by VA 
until approximately five weeks later.  The VA Form 9 contains a 
date stamp indicating that it was received by the Veterans 
Service Center, Louisville, Kentucky on October 1, 2007.  The 
Board notes that, "[t]here is a presumption of regularity that 
attaches to actions of public officials." Woods v. Gober, 14 Vet. 
App. 214, 220 (2000) (citing INS v. Miranda, 459 U.S. 14, 18 
(1982); United States v. Chemical Foundation, 272 U.S. 1, 14-15 
(1926).  The United States Court of Appeals for Veterans Claims 
(Court) has applied the presumption of regularity to "all manner 
of VA processes and procedures."  Therefore, the Board finds 
that, based on the date stamp indicating date of receipt, the RO 
received the Veteran's VA Form 9 on October 1, 2007.  

In addition, regulations provide that a response postmarked prior 
to expiration of the applicable time period will be accepted as 
having been timely filed.  No corresponding envelope or postmark 
is contained in the claims file.  In the event that the postmark 
is not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by the 
Department of Veterans Affairs.  In calculating this 5 day 
period, Saturdays, Sundays and legal holidays will be excluded.  
38 C.F.R. § 20.305.  As no postmark is of record, the Board may 
presume that the Veteran's substantive appeal was received by VA 
on September 24, 2007 (excluding Sunday, September 30th and 
Saturday, September 29th).  Thus, it was still not timely.

The Board notes that at the Board hearing, the Veteran's 
representative stated that when the Veteran received his VA Form 
9, he sent it to the VA promptly, and they acknowledged that they 
received his Form 9.  This contention does not establish that the 
VA Form 9 was timely filed within 60 days of the SOC.  In 
addition, it seemingly conflicts with the Veteran's averment in 
2007.  By a letter dated on October 29, 2007, the RO had informed 
the Veteran that the VA Form 9 was not timely.  By a letter dated 
on October 31, 2007, the Veteran stated his "claim" was sent 
directly from his Congressman's office and that the office 
assured him that his claim should have arrived on time.  
Unfortunately, the record does not establish such timely arrival.  

Moreover, the Board notes that receipt of a substantive appeal at 
a Congressman's office is not considered receipt by VA.  
Therefore, even if the evidence were to establish that the 
Veteran had submitted his VA Form 9 to his Congressman in a 
timely manner, it still would not be timely under VA regulations.  
Although a statement to a Congressman may be considered as an 
informal claim under 38 C.F.R. § 3.155, no such allowance is made 
for submission of a substantive appeal.  VA regulations require a 
substantive appeal (VA Form 9) be filed with the Department of 
Veterans Affairs office from which the claimant received notice 
of the determination being appealed unless notice has been 
received that the applicable Department of Veterans Affairs 
records have been transferred to another Department of Veterans 
Affairs office.  38 C.F.R. § 20.300.  Thus, the Veteran's 
substantive appeal must have been filed with the Louisville, 
Kentucky RO before September 17, 2007 in order to be considered 
timely.  The record establishes that it was not.  In this regard, 
the Board notes that a signed VCAA notice response, dated August 
24, 2007, did not request an extension of time, nor provide any 
argument as to error of fact or law in the August 2005 rating 
decision denial of service connection for PTSD, so as to 
constitute a substantive appeal.

The Board has considered the United States Court of Appeals for 
Veterans Claims (Court) opinion in Percy v. Shinseki, 23 Vet. 
App. 37 (2009), wherein the Court confirmed that an untimely 
substantive appeal is not a jurisdictional bar to consideration 
of a service member's claim, and that the RO and the Board may 
accept a substantive appeal even if it is not timely.  In Percy, 
the Court specifically found that, because the RO had never 
addressed the issue of timeliness in the SOC, and because the 
service member was not informed that there was a timeliness issue 
until his claim was before the Board, that the RO had essentially 
waived any objections it might have offered to the timeliness, 
and had implicitly accepted the service member's appeal.  The 
Board finds however, that Percy is distinguished from this 
Veteran's claim.  In the present claim, the Veteran was informed 
in the July 17, 2007 SOC that he had only 60 days to submit a 
substantive appeal.  In October 2007, within a month of his 
submission of a VA Form 9, he was informed that it was not timely 
filed.  At no point, did VA waive any objections to the 
timeliness or provide the Veteran with any indication that his VA 
Form 9 had been accepted as timely.  Thus, while the Board 
recognizes that Percy indicates that substantive appeals may be 
accepted when untimely, when circumstances warrant, the Board 
finds no compelling reason in this case to accept this appeal.

In sum, the Board concludes that there was no timely substantive 
appeal filed to the August 2005 rating decision.  As such, and in 
the absence of any evidence or compelling argument indicating 
that a request for an extension has been filed, the Board 
concludes the appellant's claim must be dismissed as a matter of 
law due to his failure to submit a timely appeal. Sabonis v. 
Brown, 6 Vet. App. 426, 430, (1994); 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.303, 
20.305 (2010).  




ORDER

As a substantive appeal was not timely filed, the Board lacks 
jurisdiction to consider the claim for entitlement to PTSD which 
the RO denied in August 2005, and the appeal is dismissed. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


